Title: George Logan to Thomas Jefferson, 18 September 1813
From: Logan, George
To: Jefferson, Thomas


          
            Dear Sir Stenton Sepr 18th: 1813
            Retired to my farm, I frequently contemplate with pleasure, the happiness and prosperity of the United States, under your administration. Your persevering exertions to civilize and comfort
			 the Indians, on our extensive frontier. and
			 your prompt attention to the abolition of the slave trade; will be
			 recorded by the faithful pen of the historian to your immortal honor—Would to God; that whilst you had the power; you had concluded a treaty of commerce and friendship
			 with Great Britain—Then would our country have escaped the direful calamities with which it is now overwhelmed.
            One of the greatest evils of War, is to destroy the moral character of the people. To rend from its settled rectitude this principle; and so to environ it with tumult and confusion, that its refined dictates can be no longer  be heard; is to break down the fortress of a republican government; and to invite the destructive horrors of anarchy—The certain prelude to military despotism and national slavery. Such being my opinion founded on calm and deliberate reflection. I made use of every effort in my power to prevent a war with France in 1798,
			 as I have done to prevent a war with England.
			 I am satisfied this great evil would have been avoided had Mr Madison been left to his own judgment—But he was influenced by men as devoid of principle, as of genuine patriotism: by the councils of whom, he was precipitated into this ruinous measure
            You are considered the particular friend of the President. As you value his reputation, and the happiness of your country; engage him to come forward decisively, with such just and honorable proposals for obtaining peace with Great Britain, as if not accepted, will place that government completely in the wrong. On this momentous occasion—all half way measures should be avoided.
            Much has been said, and variously asserted respecting the disposition of the British nation towards the United States. I wish that disposition to have another fair trial. From my own observation when last in England, as well as from information derived from men of every party, and in every situation of life I am confident a treaty of peace and commerce may yet be made with that nation, equally honorable
			 and beneficial to both countries. A renewed effort of the President to restore peace with Great Britain, may meet the obloquy of a few infuriated, or self interested individuals—But it is the province of a great statesman to consider the utility of a measure, and not to shrink from the path of known duty.
            Should the war continue, owing to the apathy or neglect of Mr Madison, in embracing any favorable opportunity of terminating it—The history of his administration, will be the history of the calamities and miseries of his country.
            Accept assurances of my friendshipGeo Logan
          
          
            ps
            I have lately sent to the President—an appeal to the nations of Europe by madam de Stael Holstein published at Stockholm by authority of Bernadotte.
            It merits your attention.
          
        